United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1956
                                   ___________

Andrew L. Gore,                       *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Trans World Airlines, Inc., a         * Western District of Missouri.
Delaware Corporation; Thomas J.       *
Clossick; James Nass; Harold          *      [UNPUBLISHED]
Smallwood; Kenneth Gabriel; Rollin    *
O. Parker,                            *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: October 7, 1998
                              Filed: October 15, 1998
                                  ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Andrew Gore appeals from the district court&s1 adverse grant of summary
judgment in this civil action raising claims under 42 U.S.C. § 1983 and state law. We
have carefully reviewed the records and the parties& briefs, and conclude that the


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
district court did not err. Accordingly, we affirm the judgment of the district court for
the reasons set forth in its opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-